— Appeal by defendant from a judgment of the County Court, Rockland County (Gallucci, J.), rendered August 12, 1980, convicting him of burglary in the third degree, upon a plea of guilty, and imposing sentence. By order of this court dated July 6, 1981, the case was remitted to the County Court to hear and report on the defendant’s motion to suppress certain statements allegedly made by him, and the appeal has been held in abeyance during the interim (People v Scott, 83 AD2d 567). The report of the County Court has been received. Judgment affirmed. After examining the testimony of the prosecution’s witnesses and that of the defendant, we agree with the County Court that the People have proven beyond a reasonable doubt that the defendant’s statements were voluntarily made after the requisite warnings had been administered to him. We have examined the defendant’s other contentions and find them to be without merit. Damiani, J. P., Gulotta, O’Connor and Thompson, JJ., concur.